441 F.2d 1161
UNITED STATES of America, Appellee,v.Willie Lloyd TURNER, Appellant.
No. 15330.
United States Court of Appeals, Fourth Circuit.
May 7, 1971.

Sonnie G. Cuffey, Norfolk, Va., on brief, for appellant.
John A. Field, III, Asst. U.S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Senior Circuit Judge, and BOREMAN, Circuit Judge.
PER CURIAM:


1
The appellant was convicted of making a false or fictitious statement in connection with the acquisition of a firearm in violation of 18 U.S.C. 922(a) (6).  On appeal he contends that the district court erred in admitting into evidence testimony that he shot one Lorenzo Wallace Artis with the gun he had purchased.


2
We have carefully reviewed the briefs, the appendix, and the record.  We conclude that the district court did not abuse its discretion in admitting the evidence of the appellant's subsequent criminal act.  See Swann v. United States, 195 F.2d 639 (4th Cir. 1952).  The district court, which was sitting without a jury, was careful to allow the evidence to come in only to show that the appellant had the requisite criminal intent at the time he made the false statement.  The evidence was not admitted to show that the appellant had a propensity for crime and was thus likely to have committed the crime in question.  See Record, Vol. 2, at 16-18, 22-23, 34.


3
Accordingly, we deem oral argument unnecessary and affirm the conviction.


4
Affirmed.